TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 20, 2018



                                       NO. 03-17-00717-CV


                                   Geraldine Pruski, Appellant

                                                  v.

                          American Medical Response, Inc., Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, BOURLAND, AND TOTH
                AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on October 12, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.